DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit”; “processing unit”; “classification unit”; “control unit”; “ heat treatment system”; “monitoring system” in claims 1,2. The terms “unit” and “system” are generic placeholders modified by functional terminology. Claims 1-15 are so interpreted. ¶¶13-14; 38-39; 90-93; 15-17; 67,88,; 45 respectively teach linked corresponding structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
No response has been made to this interpretation and it is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al (US 9644847) in view of Miller (US 6713741) and Monahan et al (US 2015/0014305). Brackets PTO.
Bhogal discloses for claim 1: 1. (Original) A monitoring system [700]for a food preparation system [10,c 1 ll 10-15], comprising - a sensor unit that includes [700, c 10 l 50-c 13 l 56,fig 9] a front side sensor [710,750,770] to determine current front side sensor data of food being loaded or unloaded to or from a front opening of a food processing chamber [c 23 l 20-30;c 26 l 45-c 27 l 5;c 30 l 25-50; c 34 l 30-65, c 11 l 25-45 rack identification] of the food preparation system [abstract,700, c 10 l 50-c 13 l 56,fig 9], and a backside sensor [c 27 l 30-40 camera in chamber or on door, c 24 l 24 l 10-c 25 l 40 foreground background]to determine current back side sensor data of food being loaded or unloaded to or from a back opening of the food processing chamber[c 27 l 5-30;c 31 l 20-40 feedback, fig 26;c 32 l 20-30 compare l 45-65]; - a processing unit to determine current feature data from current sensor data[500,fig 9, c 9 l 19-c 10 l 12 map], - a classification unit to determine characteristic data of food being loaded or unloaded within the food processing chamber from the current feature data[c 19 l 66-c 20 l 5,c 25 l 40- c 26 l 5, c 27 l 35-55 ], and - a control unit adapted to inform or alert a user or to set operation parameters [c 35 l 5-c 6 l 5] of the food preparation system based on the determined characteristic data of food being present within the food processing chamber [S300,c 29 l 63-c 33 l 51]. References are to Bhogal.
The claim differs in that the system has chamber with a back opening.
Monahan teaches dual openings for a chamber in fig 1:       
    PNG
    media_image1.png
    680
    459
    media_image1.png
    Greyscale

Miller teaches dual openings in fig 1:      
    PNG
    media_image2.png
    511
    410
    media_image2.png
    Greyscale
.
The advantage is access and efficiency.
The references are in the same field of endeavor and reasonably relate to problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhogal by providing dual openings or a back opening as taught by Miller and Monahan for access and efficiency.
Alternatively it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller and Monahan by supplementing systems and chambers with a monitoring system as taught by Bhogal for improved control.
2. (Original) The monitoring system of claim 1, wherein the food preparation system is a heat treatment system [300]for food and the food processing chamber [100] is a heat treatment chamber[c 7 l 25-c 8 l 17].

3. (Original) The monitoring system of claim 2, wherein a heating process of the food being present within the food processing chamber is controlled by electromagnetic energy in radio frequency range based on the characteristic data of the food [c 9 ll 20-40, 55-65,3c 10 ll 15-25].

4. (Original) The monitoring system of claim 3, wherein the characteristic data of the food is at least one of a classified kind of food and a position of the food within the food processing chamber [c 25 ll 15-30,c 23 ll 5-20, c 23 l 20- c 24 l 8].

5. (Original) The monitoring system of claim 4, wherein, after the different varieties of food in the different zones of the food processing chamber has been detected by the sensor unit, different amount of electromagnetic energy in radio frequency, specific for the detected food may be used to heat up, or cook the food[c 29 l 65-c 30 l 50].

6. (Currently Amended) The monitoring system of claim 1, wherein the characteristic data of the food comprises the quantity of at least one piece of food being present within the food processing chamber [c 23 l 53-c 24 l 7].

7. (Original) The monitoring system of claim 6, wherein the characteristic data of the food further comprises at least one of the respective size, the respective type or kind, the respective position within the food processing chamber, or the respective duration being located within the food processing chamber of the at least one piece of food being present within the food processing chamber [c 23 l 53-c 24 l 7].

8. (Currently Amended) The monitoring system of claim 1, wherein the sensor unit comprises at least one camera[c 10 l 50-c 13 l 55].

9. (Original) The monitoring system  of claim 8, wherein the sensor unit further comprises an optical system with at least one lens to capture sensor data from an area or space in front or in back of the food processing chamber [c 10 l 50-c 11 ll 5,40-65, c 27 l 30-40 camera in chamber or on door, c 24 l 24 l 10-c 25 l 40 foreground background].

10. (Currently Amended) The monitoring system of claim 1, wherein the control unit is adapted to determine optimized operation parameters of the food preparation system based on the determined characteristic data of food being loaded or unloaded within the food processing chamber [c 29 l 65-c 30 l 25;c 2 ll 20-35, 50-60,c 21 ll 30-44, c 34 ll 13-34, c 23 l 20-30;c 26 l 45-c 27 l 5;c 30 l 25-50; c 34 l 30-65, c 11 l 25-45 rack identification].

11. (Currently Amended) The monitoring system (10) of claim 1, wherein the control unit is adapted to track and quantify food being loaded or unloaded to or from a food processing chamber based on the determined characteristic data of food being present within the food processing chamber [c 23 l 5-c 12 l 7;c 26 ll 5-35,c 23 l 20-30;c 26 l 45-c 27 l 5;c 30 l 25-50; c 34 l 30-65, c 11 l 25-45 rack identification].

12. (Currently Amended) The monitoring system of claim 1, wherein the control unit is adapted to perform scheduling intended for production management between process steps of the food preparation process[c 33 l 55-c 36 l 5; c 18 l 15-c 19 l 65, c 21 ll 5-35, c 22 ll 5-20].

13. (Currently Amended) A food preparation system, comprising - a food processing chamber for food being loaded or unloaded to or from the same; and - a monitoring system of claim 1[c 23 l 5-50;c 26 ll 5-35,c 23 l 20-30;c 26 l 45-c 27 l 5;c 30 l 25-50; c 34 l 30-65, c 11 l 25-45 rack identification].

14. (Original) The food preparation system of claim 13, further comprising a food processing chamber door including the sensor unit adapted to observe an area or space in front of the food processing chamber when the food processing chamber door is opened[c 9 l 55-c 10 l 10],c 11 ll 40-65,c 12 l 65-c 13 l 5, c 34 ll 35-45,c 27 l 30-40 camera in chamber or on door, c 24 l 24 l 10-c 25 l 40 foreground background].

15. (Currently Amended) The food preparation system of claim 13, wherein the sensor unit [710]is located above the food processing chamber to observe an area or space in front of or within the food processing chamber through an aperture in the ceiling part of the food processing chamber [fig 10-12], which is closed by a window being flush with the ceiling part of the food processing chamber [c 14 ll 15-25,fig 10-12,c 11 ll 40-65, glass and opening are implicit,c 27 l 30-40 camera in chamber or on door, c 24 l 24 l 10-c 25 l 40 foreground background].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luckhardt (US 2015/0056344); Riefenstein (DE 102008031378 translation by applicant); DuBuis et al (US 5504311); Alvey et al (US 2021/0222885); Cochran (US 2011/0002677,10687391); Guo (CN 101504158-wavelenths); Kozman et al (US 2009/0017173) -control system; Bourg JR. (US 2010/0055259)-wavelength; Yoon et al (US 2012/0076351).
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. A chamber having a back opening is taught in the art. An alternative rejection has been made. Applicant remarks about Bhogal no able to be modified is not tenable in this art. The teachings of the reference relate to monitoring of a chamber however constructed and arranged.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761